DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 remain pending in the application. Claims 3-5 and 8-9 remain withdrawn from consideration.
Applicant’s arguments regarding the rejection of claims 1-2 and 6 under 35 USC 102 as being anticipated by Ono have been fully considered, and are persuasive. Ono fails to teach a concave portion is formed in the casing, and the space forming body and the perforated plate are arranged in the concave portion. The rejection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO2017/145536) (PGPUB US2018/0223873 used for translation) in view of Liu (US2002/0079158).
Regarding claim 1, Ono teaches (Fig. 9) a centrifugal compressor comprising: one or more impellers (11) configured to rotate about an axis and to send a gas to a radially outer side of the axis (radial outlet 14 in fig. 2); a casing (8) configured to cover the one or more impellers(impeller not 
Ono fails to teach a concave portion is formed in the casing, and the space forming body and the perforated plate are arranged in the concave portion. 

    PNG
    media_image1.png
    569
    863
    media_image1.png
    Greyscale

In an analogous art, Liu teaches an acoustic liner for a centrifugal compressor. Liu teaches a concave portion (see annotated Figs. 1-2) formed in a casing (10), and a space forming body and perforated plate (see annotated Figs. 1-2) of the acoustic liner are arranged in the concave portion. Liu 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the compressor of Ono and add a concave portion formed in the casing, the space forming body and the perforated plate arranged in the concave portion as taught by Liu to allow for capping of the acoustic cells by the underlying wall of the casing. 
Regarding claim 2, Ono in view of Liu teach the centrifugal compressor of claim 1, and Ono further teaches (Fig. 9) the first surface of the perforated plate of the silencer forms only part of the inner surface of the casing which defines the outlet scroll passage (Paragraph [0062]).
Regarding claim 6, Ono in view of Liu teach the centrifugal compressor of claim 1, and Ono further teaches (Fig. 9) at least part of the space forming body of the silencer is formed of the same material as that of the casing (8) and integrally formed with the casing (the space forming body in this case is the inner wall 46 which is integral with the casing).
Regarding claims 10-11, Ono in view of Liu teach the centrifugal compressor of claim 1, but fail to explicitly teach inner diameters of the plurality of acoustic holes are 0.1 to 3.0 mm, and inner diameters of the plurality of acoustic holes are 0.2 to 1.0 mm.
Ono teaches in Fig. 8 and Paragraph [0052] that the size of the acoustic holes (34) may be adjusted in accordance with a resonance frequency of the compressor impeller to effectively reduce noise. Thus, Ono establishes the size of the acoustic holes as a result effective variable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the compressor of Ono in view of Liu and change the inner diameters of the plurality of acoustic holes to be 0.1 to 3.0 mm, and change the inner diameters of the plurality of acoustic holes to be 0.2 to 1.0 mm to optimize a result effective variable as taught by Ono to effectively reduce noise. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Liu and Bouchard et al. (US2013/0111906) (“Bouchard”).
Ono in view of Liu teach the centrifugal compressor of claim 6, but fail to teach a linear expansion coefficient of a material forming the perforated plate is larger than a linear expansion coefficient of a material forming the casing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the compressor of Ono in view of Liu and change it so that a linear expansion coefficient of a material forming the perforated plate is larger than a linear expansion coefficient of a material forming the casing as taught by Bouchard to reduce stress. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745